Citation Nr: 0910561	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
paroxysmal tachycardia on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1963 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2003 substantive appeal (VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  This is commonly referred to as a 
Travel Board Hearing.  However, in a statement he later 
submitted in support of his claim (VA Form 21-4138), he 
withdrew his request for a Travel Board Hearing.  38 C.F.R. 
§ 20.704(e) (2008).

The Board issued a decision in October 2004 denying the 
claim, and the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2006 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for further development and 
readjudication in compliance with instructions in a Joint 
Motion.  And to comply with these directives, 
the Board in turn remanded this case to the RO in October 
2006 via the Appeals Management Center (AMC).

In September 2007, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.  In April 
2008 the Board denied the claim for a schedular disability 
rating higher than 30 percent for the paroxysmal tachycardia, 
but also significantly, remanded to the AMC the ancillary 
issue of whether Veteran was entitled to consideration of an 
extra-schedular evaluation for this disability.  In October 
2008, the AMC issued a supplemental statement of the case 
(SSOC) denied the claim on an extra-schedular basis and has 
since returned the file to the Board for further appellate 
review.  

Unfortunately, as further development is still required, the 
Board must again remand this case to the RO via the AMC.


REMAND

As an initial matter, the Board notes the Veteran is 
currently assigned a 30 percent rating under Diagnostic Code 
7010 for paroxysmal atrial fibrillation or other 
supraventricular tachycardia.  In various statements 
submitted in support of his claim for an increased rating, he 
has maintained the condition has worsened so as to warrant a 
higher rating.  He says he gets "attacks" about 5 times per 
week, but that they generally do not last as long as 15 
minutes.  See his February 2003 substantive appeal (VA Form 
9).  To reiterate, however, the Board already has denied his 
claim for a schedular disability rating higher than 30 
percent for his paroxysmal tachycardia in the April 2008 
decision.  The only remaining question at issue is whether he 
is entitled to an extra-schedular rating for this disability.  

In this regard, the Veteran claims that his service-connected 
paroxysmal tachycardia causes marked interference with his 
employment - meaning above and beyond that contemplated by 
his current 30 percent schedular rating for this condition, 
and that it also causes frequent, i.e., repeated 
hospitalization warranting an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
His representative specifically made this argument in a brief 
to the Board in August 2004.  Indeed, one of the reasons the 
Court's Order vacated the Board's prior October 2004 decision 
was for failing to fully evaluate how the Veteran's service-
connected paroxysmal tachycardia interfered with his 
employment or caused frequent periods of hospitalization.

The Board has considered whether the Veteran's disability 
picture warrants an extra-schedular evaluation due to the 
severity of his paroxysmal tachycardia.  Ordinarily, VA's 
Rating Schedule will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extra-schedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extra-schedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996). 

So, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1) (2008).  
And as alluded to, in April 2008, the Board remanded this 
claim on the ancillary issue of whether the Veteran is 
entitled to an extra-schedular rating for paroxysmal 
tachycardia.  Specifically, the RO was instructed to 
determine whether he is entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  If so, the case 
was to be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for appropriate 
action.  Following the Board's remand, in October 2008, the 
AMC issued an SSOC wherein it determined extra-schedular 
referral was not warranted.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Although the Board may not assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  See also Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

The first and threshold factor for extra-schedular 
consideration is a finding on the part of the Board or the RO 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the Veteran's 
disability with the established criteria provided in the 
rating schedule for this disability.  That is, the Board or 
the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If so, the claimant's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  And that is 
where the analysis would end, precluding any further 
consideration of an extra-schedular rating.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Here, though, the Veteran clearly evidences an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedular standards.  Under 
Diagnostic Code 7010, VA assigns a 30 percent rating for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than 4 episodes/year, as documented by 
ECG or Holter monitor.  This is the maximum schedular rating 
available under this code.  

The evidence indicates the Veteran has been in an emergency 
room several times since late 2000 due to tachycardia 
episodes.  He reportedly, however, has even more frequent 
episodes than the emergency room visits, alone, suggest.  His 
October 2001 VA compensation examination report indicates he 
continued to have intermittent tachycardia episodes, which 
had occurred more frequently over time.  VA medical center 
(VAMC) outpatient treatment records dated from 2000 to 2001 
indicate a report of intermittent heart arrhythmia episodes, 
occurring about twice a week, due to recurrent 
supraventricular tachycardia.

The medical records on file indicate that, in December 2000, 
the Veteran was seen on an emergency basis at a private 
hospital with complaints of rapid heartbeat and chest 
palpitations.  He was diagnosed with supraventricular 
tachycardia, and he had 160 heart beats/minute.  He was seen 
again at a private hospital in May 2002, complaining of 
substernal chest discomfort and a rapid heartbeat.  He 
reportedly had experienced intermittent (about once a month) 
episodes of palpitations during the several immediately 
preceding years, but also mentioned an increase in frequency 
(approximately twice per week) and duration of these episodes 
during the three months prior to his then current admission.  
He again was seen at a private hospital in April 2003 with 
complaints of palpitations, dizziness, chest pain, and 
shortness of breath.  

Indeed, he complained to the May 2007 compensation examiner 
of increasing rapid heart beats that awaken him at night 
producing chest pain, shortness of breath and fatigue.  These 
reportedly occur three to four times per week and last up to 
ten minutes, but definitely under an hour.  He reported 
having more frequent episodes and being quite frightened 
driving his car or getting sudden attacks, which he said have 
not stopped even with the Valsalva maneuvers.  He denied any 
myocardial infarction (i.e., heart attack), congestive heart 
failure, or rheumatic heart disease.  He reported symptoms of 
dyspnea, fatigue, angina, and dizziness with one episode of 
syncope when he hit his head on the sink or bathtub.

Therefore, the medical evidence indicates the severity of 
this heart disorder is of much greater severity than 
available under the maximum schedular rating of Diagnostic 
Code 7010.  The Veteran appears to have frequent palpitations 
or episodes related to his diagnosed paroxysmal tachycardia, 
which in any case, are much greater than the 4 episodes a 
year required for DC 7010.  The Board cannot find that his 
available schedular disability ratings reasonably describe 
his disability level and symptomatology.  The rating criteria 
do not contemplate the severe symptomatology of his 
particular disability, rendering the assigned schedular 
evaluation inadequate.  Since his disability meets the first 
step under the Thun analysis, the Board proceeds in its 
analysis to the next step.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
thereby found inadequate, the RO or Board must still 
determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran also satisfies this second step by exhibiting 
other related factors to his exceptional disability picture.  
There are various clinical findings of record indicating his 
service-connected paroxysmal tachycardia markedly interferes 
with his employment or causes frequent periods of 
hospitalization.  

The record shows the Veteran has been seen in the emergency 
room a number of times since 2000 for tachycardia episodes.  
He has indicated that he is usually released after four or 
five days in the hospital.  These tachycardia episodes 
obviously caused him to miss some time at work, however, it 
is unclear how much.  Nevertheless, the October 2001 VA 
examination notes he reported working full time as a forklift 
operator and exercising daily by walking.  In addition, 
the May 2002 private hospital records indicate he reported 
being gainfully employed as a long-distance truck driver.  
Even during the March 2004 examination, he reported full-time 
gainful employment.  But during his most recent May 2007 VA 
examination, he indicated that he is now unemployed.  In 
addition, during one of his hospitalizations in December 2000 
at the North Broward Medical Center, a cardiologist, Dr. 
M.P., explained the potential danger of the Veteran's medical 
condition, particularly in reference to his prior occupation 
as a truck driver.  

Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board must therefore remand his claim for 
immediate referral to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b)(1), 
for possible assignment of an extra-schedular rating.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  Refer the Veteran's claim for increased rating for 
paroxysmal tachycardia to the Director of Compensation 
and Pension Service, pursuant to the provisions of 38 
C.F.R. § 3.321(b), for consideration of whether an 
extra-schedular rating is warranted.  This referral is 
mandatory, although the decision of whether to actually 
award an extra-schedular rating remains to be decided by 
the Director of C&P Service or his or her designate.

2.  If the claim is not granted to the 
Veteran's satisfaction, send him another SSOC 
and give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of this sole 
remaining component of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


